                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combns@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon fka
                                                            9    The Bank of New York, not in its Individual
                                                                 Capacity but Solely as Trustee for the Benefit of
                                                            10   the Certificateholders of the CWABS Inc., Asset-
                                                                 Backed Certificates, Series 2007-SEA1
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                               UNITED STATES DISTRICT COURT
AKERMAN LLP




                                                            13                                       DISTRICT OF NEVADA

                                                            14   THE BANK OF NEW YORK MELLON FKA                     Case No. 2:16-cv-01303-KJD-NJK
                                                                 THE BANK OF NEW YORK, NOT IN ITS
                                                            15   INDIVIDUAL CAPACITY BUT SOLELY AS
                                                                                                                     STIPULATION AND ORDER FOR
                                                            16   TRUSTEE FOR THE BENEFIT OF THE                      EXTENSION OF TIME TO FILE
                                                                 CERTIFICATEHOLDERS OF THE CWABS                     REPLIES IN SUPPORT OF SUMMARY
                                                            17   INC.,  ASSET-BACKED  CERTIFICATES,                  JUDGMENT MOTION
                                                                 SERIES 2007-SEA1,
                                                            18                                                       (FIRST REQUEST)
                                                                                              Plaintiff,
                                                            19

                                                            20   vs.

                                                            21   HILLCREST       AT   SUMMIT    HILLS
                                                                 HOMEOWNERS ASSOCIATION; NEVADA
                                                            22   ASSOCIATION SERVICES, INC.; EDWARD
                                                                 KIELTY TRUST; ABIGAIL SARCENO
                                                            23
                                                                 AVILA; MARIA E. AGUIRRE; EVER ATILIO
                                                            24   LOZANO-MEMBRENO; ZOILA ANGELICA
                                                                 MEMBRENO; HILLCREST HOMEOWNERS
                                                            25   ASSOCIATION; DOE INDIVIDUALS I-X,
                                                                 inclusive, and ROE CORPORATIONS I-X,
                                                            26   inclusive,
                                                            27                                Defendants.
                                                            28

                                                                 50955752;1
                                                            1    EDWARD KIELTY AND MARY KIELTY, as
                                                                 Trustees of EDWARD KIELTY TRUST, a
                                                            2    Nevada Trust; EVER ATILIO LOZANO-
                                                                 MEMBRENO, an individual; and ZOILA
                                                            3    ANGELICA MEMBRENO, an individual,
                                                            4
                                                                                               Counterclaimants,
                                                            5
                                                                 vs.
                                                            6
                                                                 THE BANK OF NEW YORK MELLON FKA
                                                            7
                                                                 THE BANK OF NEW YORK, NOT IN ITS
                                                            8    INDIVIDUAL CAPACITY BUT SOLELY AS
                                                                 TRUSTEE FOR THE BENEFIT OF THE
                                                            9    CERTIFICATEHOLDERS OF THE CWABS
                                                                 INC.,  ASSET-BACKED       CERTIFICATES,
                                                            10   SERIES 2007-SEA1, a Foreign Corporation;
                                                                 DOE    INDIVIDUALS     I-X;  and   ROE
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 CORPORATIONS I-X, inclusive,
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                               Counterdefendants.
AKERMAN LLP




                                                            13

                                                            14            The Bank of New York Mellon fka The Bank of New York, not in its Individual Capacity but

                                                            15   Solely as Trustee for the Benefit of the Certificateholders of the CWABS Inc., Asset-Backed

                                                            16   Certificates, Series 2007-SEA1 (BoNYM); Hillcrest at Summit Hill Homeowners Association

                                                            17   (Hillcrest); and Edward Kielty Trust, Edward Kielty and Mary Kielty as Trustees of Edward Kielty

                                                            18   Trust, Abigail Sarceno Avila, Maria E. Aquirre, Ever Atilio Lozano-Membreno, and Zoila Angelica

                                                            19   Membreno (collectively Defendants); hereby stipulate and agree that BoNYM and Hillcrest shall

                                                            20   have an additional fourteen (14) days, up to and including December 23, 2019, to file their replies in

                                                            21   support of their summary judgment motions [ECF Nos. 97 and 98], which are currently due on

                                                            22   December 9, 2019, pursuant to ECF Nos. 103, 104, and 105. BoNYM and Hillcrest's motions were

                                                            23   filed on October 21, 2019.

                                                            24   ...

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   ...
                                                                                                                 2
                                                                 50955752;1
                                                                                  The Bank of New York Mellon vs. Hillcrest at Summit Hills Homeowners Association
                                                            1                                                                               2:16-cv-01303-KJD-NJK
                                                            2             This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            3    any delay or prejudice to any party.

                                                            4             DATED this 9th day of December, 2019.

                                                            5
                                                                 AKERMAN LLP                                              AYON LAW, PLLC
                                                            6
                                                                 _/s/ Jamie K. Combs                                      /s/ Steven H. Burke
                                                            7    DARREN T. BRENNER, ESQ.                                  LUIS A. AYON, ESQ.
                                                                 Nevada Bar No. 8386                                      Nevada Bar No. 9752
                                                            8    NATALIE L. WINSLOW, ESQ.                                 STEVEN H. BURKE, ESQ.
                                                                 Nevada Bar No. 12125
                                                                 JAMIE K. COMBS, ESQ.                                     Nevada Bar No. 14037
                                                            9
                                                                 Nevada Bar No. 13088                                     8716 Spanish Ridge Avenue, Suite 115
                                                            10   1635 Village Center Circle, Suite 200                    Las Vegas, Nevada 89148
                                                                 Las Vegas, NV 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                            Attorney for Edward Kielty Trust, Edward
                                                                 Attorneys for The Bank of New York Mellon fka            Kielty and Mary Kielty as Trustees of Edward
                      LAS VEGAS, NEVADA 89134




                                                            12                                                            Kielty Trust, Abigail Sarceno Avila, Maria E.
                                                                 The Bank of New York, not in its Individual
AKERMAN LLP




                                                                 Capacity but Solely as Trustee for the Benefit of        Aquirre, Ever Atilio Lozano-Membreno, and
                                                            13
                                                                 the Certificateholders of the CWABS Inc., Asset-         Zoila Angelica Membreno
                                                            14   Backed Certificates, Series 2007-SEA1
                                                            15   LEACH KERN GRUCHOW ANDERSON SONG

                                                            16   /s/ Chase Pittsenbarger
                                                                 SEAN L. ANDERSON, ESQ.
                                                            17   Nevada Bar No. 7259
                                                            18   T. CHASE PITTSENBARGER, ESQ.
                                                                 Nevada Bar No. 13740
                                                            19   2525 Box Canyon Drive
                                                                 Las Vegas, NV 89128
                                                            20
                                                                 Attorneys for Hillcrest at Summit Hill
                                                            21
                                                                 Homeowners Association
                                                            22

                                                            23                                                    ORDER

                                                            24            IT IS SO ORDERED:
                                                            25                                           _________________________________________
                                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                                            26
                                                                                                                 December 12, 2019
                                                                                                         DATED: _________________________________
                                                            27

                                                            28
                                                                                                                    3
                                                                 50955752;1
